Citation Nr: 1704476	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  10-44 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

Entitlement to education benefits under the Montgomery GI Bill - Active duty (38 U.S.C.A. Chapter 30), the Montgomery GI Bill - Selected Reserve (10 U.S.C.A. Chapter 1606), the Reserve Education Assistance Program (10 U.S.C.A. Chapter 1607), or the Post-Vietnam Era Veterans' Educational Assistance (38 U.S.C.A. Chapter 32). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson



INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 24, 1982, to August 25, 1982, and from January 22, 1994, to February 5, 1994.  The Board notes that in the preceding December 2015 Remand, the Veteran's second period of service was listed as ending in 2004, which was a typographical error.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Processing Center in Buffalo, New York.

The Board remanded these claims in December 2015 for the purpose of scheduling a personal hearing before a member of the Board.  In September 2016, the Veteran withdrew his request for a personal hearing.

In this decision, the Board regrets that it must deny the Veteran's claims.


FINDINGS OF FACT

1.  The Veteran did not first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and he did not have two years or more continuous active duty service.

2.  The Veteran is not currently serving in the Selected Reserves.

3.  The Veteran did not serve after September 11, 2001.

4.  The record does not show contributions made to VEAP during the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for eligibility for educational assistance under 38 U.S.C.A. Chapter 30 have not been met.  38 U.S.C.A. §§ 3011, 3012, 7104 (West 2015); 38 C.F.R. §§ 21.7040, 21.7042 (2016).

2.  The criteria for eligibility for educational assistance under 10 U.S.C.A. Chapter 1606 have not been met.  10 U.S.C.A. §§ 16132, 16133 (West 2015); 38 C.F.R. §§ 21.1034, 21.7540(a) (2016).

3.  The criteria for eligibility for educational assistance under 10 U.S.C.A. Chapter 1607 have not been met.  10 U.S.C.A. § 16163 (West 2015); 38 C.F.R. § 21.9520  (2016).

4.  The criteria for eligibility for educational assistance under 38 U.S.C.A. Chapter 32 have not been met.  38 U.S.C. §§ 3221(a), 3222(a) (West 2015); 38 C.F.R. §§ 21.5040(a), 21.5052(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has applied for educational assistance benefits.  Unfortunately, as discussed in detail below, he does not meet the eligibility requirements for the benefits that he has requested.

He has asserted that he is entitled to benefits based on service from 1982 to 1998.  Indeed, the record confirms he separated from the Air National Guard in April 1998.  

In regard to eligibility for benefits under the Montgomery GI Bill (MGIB) - Active duty, under 38 U.S.C.A. Chapter 30 (Chapter 30 benefits), this program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates or meeting certain other criteria for basic eligibility for educational assistance. 38 U.S.C.A. §§ 3011, 3012; 38 C.F.R. §§ 21.7040, 21.7042.  A threshold requirement for Chapter 30 educational assistance is that an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985.  38 C.F.R. §§ 21.7042(a)(1), (b)(1).  Here, as noted above, the Veteran first entered active duty in March 1982.  He therefore does not meet the requirements for eligibility for benefits under Chapter 30.

The Veteran also does not meet additional requirements for Chapter 30 benefits.  If such benefits are based on active duty service alone, the applicant must have three years of active duty; if based on a combination of active duty and reserve duty, the applicant must serve for at least two years of continuous active duty.  38 C.F.R. §§ 21.7042(a)(2), (b)(3).  The Veteran has acknowledged that he does not have two years of continuous active duty service.  The record shows a five month period of active duty service, and a later period lasting approximately two weeks.

In regard to eligibility for benefits under the MGIB - Selected Reserve, under 10 U.S.C.A. § 1606 (Chapter 1606 benefits), this program is available to individuals that are currently serving in the Reserves.  38 C.F.R. §  21.7540(a).  The record shows the Veteran has been separated from the Reserves since August 1990, and separated from the National Guard since 1998.  He has not asserted that he has reenlisted.  He is therefore not eligible for Chapter 1606 benefits.

In regard to eligibility for benefits under the Reserve Education Assistance Program (REAP), under 10 U.S.C.A. Chapter 1607 (Chapter 1607 benefits), this program is available to members of the Guard or Reserve who served on active duty after September 11, 2001, for a contingency operation and who served at least 90 consecutive days or more.  10 U.S.C.A. §§ 16162, 16163.  As discussed above, the Veteran served prior to September 2011.  He is therefore not eligible for Chapter 1607 benefits.

Finally, in regard to eligibility for benefits under the Post-Vietnam Era Veterans' Educational Assistance (VEAP), under 38 U.S.C.A. Chapter 32 (Chapter 32 benefits), this program is available to service members that entered military service between January 1, 1977, and June 30, 1985, and who enrolled at that time in the program for at least 12 consecutive months and agree to a monthly deduction from their pay.  38 U.S.C.A. §§ 3221(a), 3222(a); 38 C.F.R. §§ 21.5040(a), 20.5052(a).  Here, the record does not show any deductions or financial contributions were made for Chapter 32 benefits while he was in service, and the Veteran does not so allege.  

Accordingly, the Board must conclude that the Veteran is not entitled to Chapter 30, Chapter 1606, Chapter 1607, or Chapter 32 benefits.  

The Veteran has presented various arguments, but has not offered any evidence that contradicts the findings made above.  In summary, he provides details of his service that he believes qualify him for benefits.  To the extent that he is arguing that benefits should be conferred on him on the basis of equity, the Board is unfortunately bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Finally, the Board notes that, in cases such as this, where the resolution of the claim is a matter of law, VA is not bound to the provisions of the Veterans Claims Assistance Act (VCAA).  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Further discussion of the VCAA is therefore unnecessary.



ORDER

The Veteran's claim for educational benefits under the Montgomery GI Bill - Active duty (38 U.S.C.A. Chapter 30), the Montgomery GI Bill - Selected Reserve (10 U.S.C.A. Chapter 1606), the Reserve Education Assistance Program (10 U.S.C.A. Chapter 1607), and the Post-Vietnam Era Veterans' Educational Assistance (38 U.S.C.A. Chapter 32), is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


